TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00521-CV



                                     Tony Davis, Appellant

                                                 v.

         Deutsche Bank National Trust; Morgan Stanley Mortgage Capital 1, Inc.;
      Saxon Mortgage, Inc.; Mortgage Electronic Registration Systems, Inc. (MERS);
          John Cottrell; and Locke, Lord & Bissell, Attorneys at Law, Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
     NO. D-1-GN-12-001929, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Tony Davis filed his notice of appeal on August 6, 2012. On January 16,

2013, the clerk of this Court sent a letter to appellant, notifying him that the clerk’s record was

overdue and requesting that he make payment arrangements for the clerk’s record and submit a status

report regarding this appeal. The overdue-record notice also informed appellant that if he failed to

make payment arrangements or respond to the Court’s notice by January 28, 2013, his appeal was

subject to dismissal for want of prosecution.

               Appellant initially contended that no fees were due but on February 14, 2013, he

notified this Court that he had made arrangements for payment with the district clerk. To date, the

clerk’s record in this cause has not been filed and the district clerk has not received any payment.

Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).
                                          __________________________________________

                                          Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Prosecution

Filed: March 21, 2013




                                              2